This petition for a writ of mandamus is brought by a “regular full-time member” of the police department of the town of Marblehead (town) to compel the respondents to take certain steps necessary for granting him, “as a reward for furthering . . . [his] education in the field of police work,” a “career incentive base salary increase” pursuant to G. L. c. 41, § 108L, inserted by St. 1970, c. 835. The case was heard upon a statement of agreed facte which the trial judge adopted as his “Findings of Fact” and which discloses that the petitioner became a “permanent intermittant” (sic) member of the town police department in 1968, received a bachelor of science degree in accounting from Bentley College in 1969 after completing a four year course of study, and on April 14, 1971, became a “regular full-time” police officer. The respondents have appealed from the trial judge’s order that a writ of mandamus issue. We reverse because we do not believe that G. L. c. 41, § 108L,2 the apparent purpose of which is to offer full-time policemen an incentive for “furthering their education” (emphasis supplied), requires the respondents to grant a salary increase to the petitioner for education received by him prior to his becoming a “full-time” police officer. In our view “furthering” one’s education necessarily implies obtaining education additonal to that which one already has, and therefore a full-time police officer must, in order to “further” his education within the meaning of § 108L, obtain education additional to that which he had when he became a full-time police officer. Incentives are offered to encourage future conduct, not to cotnpensate past accomplishment. We also note that the petitioner received his bachelor of science degree before the town’s acceptance of § 108L and that statutes such as § 108L affecting substantive rights are construed to operate prospectively only unless the Legislature clearly indicates a contrary intent, which it did not in § 108L. See Brucato *833v. Lawrence, 338 Mass. 612, 617 (1959). The order that the writ issue is reversed. An order is to enter in the Superior Court dismissing the petition.
Paul L. Lousier, Town Counsel, for the respondents.
John N. Nestor for the petitioner.

So ordered.


For the legislative history of § 108L see 1970 House Doc. Nos. 328, 332, 909, 1645, 5851, and 5882, and 1970 Senate Doc. No. 1599. Also see St. 1973, c. 369, amending § 108L in a manner not material to the present case.